EXHIBIT 10.1

September 2, 2016

Mr. Scott Huckins

Dear Scott:

We are pleased to offer you a position with Claire’s Stores, Inc. (the
“Company”). Summarized below are the key points of your job offer:

POSITION – Executive Vice President and Chief Financial Officer

REPORTING RELATIONSHIP – Chief Executive Officer

START DATE – October 5, 2016

SALARY – Your annual base salary will be $500,000 per year, paid in accordance
with the Company’s standard payroll practices.

SIGN ON BONUS – You will be provided a one-time Sign On Bonus of $50,000.00
payable within 30 days of your start date. If you voluntarily terminate your
employment, or if the Company terminates your employment for cause as described
below, within one year of the date you begin employment with Company, you agree
to reimburse Company for the full amount of the Sign On Bonus paid by Company.
Payment will be made in full within 30 days after the date you terminate your
employment with Company.

CAR ALLOWANCE – Not applicable

BONUS – You will participate in the Company’s Annual Incentive Plan (AIP). Your
annual Target award will be 60% of base salary. The AIP is based on Company
performance, and can be based on other factors such as individual performance.
Notwithstanding the foregoing language, with respect to the fiscal year ending
January 28, 2017, you will receive a minimum bonus of $100,000 if you are
employed on January 28, 2017. If you are eligible to receive the minimum bonus,
it shall be payable in full as soon as reasonably practicable following the
determination thereof, but in no event later than April 15, 2017 and in
accordance with Company’s normal payroll practices and procedures. For each
subsequent year, the annual bonus, if any, will be paid in the calendar year in
which the fiscal year ends, on or before April 15 of such year, or if not
practicable as of such date, as soon as practicable thereafter.

The Company is in the process of developing an equity investment plan for senior
executives. Should the plan be in effect as of the date of payment of your
minimum bonus, you are encouraged to reinvest some or all of the bonus paid to
you at that time in accordance with the terms of such plan.

LONG-TERM INCENTIVE – You will participate in the Company’s Long-Term Incentive
Program, with grants made annually – timing as approved by the Board of
Directors. At time of hire, you will be granted a one-time award of 150,000
time-vested stock options, which will be subject to the terms and conditions of
the Company’s Long-Term Incentive Program. You will also be eligible to
participate in our annual stock option grant program after a two-year waiting
period, which is currently at a level of 15,000 shares for this role, provided
that, such amount may be amended by the Company at any time if such amendment
proportionately affects all participants in the Company’s Long-Term Incentive
Program.

RESTRICTIVE COVENANTS AND CONFIDENTIALITY PROVISIONS – You will be subject to
the Company’s standard non-competition, non-solicitation and confidentiality
provisions.

 

1



--------------------------------------------------------------------------------

SEVERANCE/NOTICE PERIOD – In the event that your employment is terminated by the
Company without “Cause” (as defined below) and subject to your execution of a
standard release and compliance with the Restrictive Covenant Agreement (as
defined below), you shall receive the following severance benefits: (i) twelve
months of continued base salary, payable in accordance with the Company’s
customary payroll practices, but no less frequently than monthly; (ii) a
pro-rated AIP bonus which shall be calculated based on Company performance
through the end of the fiscal year in which termination occurs, and pro-rated
based on your period of active employment during the applicable fiscal year,
provided that any pro-rated bonus pursuant to this (ii) shall be paid during the
calendar year in which the applicable fiscal year ends on or before April 15, or
if not practicable as of such date, as soon as practicable thereafter; and
(iii) reimbursement for COBRA premiums for group health plan coverage for twelve
months following your termination date in an amount equal to the excess of the
group health plan COBRA premium rate applicable to you over the group health
plan premium rate applicable to you immediately prior to your employment
termination, provided that you timely and properly elect COBRA continuation
coverage. Such reimbursements shall be paid to you on the last payroll date of
the month following the month in which you remit the applicable premium amount;
provided that, in the event that the Company’s reimbursement of COBRA premiums
described herein would subject you or the Company to any penalty tax or other
adverse tax consequences, the parties will negotiate an economically equivalent
benefit, consistent with applicable law.

In order to receive the severance benefits described in (i), (ii) and
(iii) above, you must comply with the Restrictive Covenant Agreement and execute
a standard release provided by the Company within 60 days following your
employment termination date (or any earlier period specified in the release).
Severance payments will commence within 60 days following your employment
termination date; provided that, if the 60 day period following your employment
termination date spans two calendar years, severance payments will not commence
until the later calendar year. The first payment will include amounts that would
have otherwise been paid during the period beginning on your employment
termination date and ending on the first payment date.

For purposes of this letter, “Cause” means the occurrence of any one or more of
the following events: (i) an act of fraud, embezzlement, theft or any other
material violation of law that occurs during or in the course of your employment
with the Company; (ii) intentional damage to the Company’s assets;
(iii) intentional disclosure of the Company’s confidential information contrary
to the Company’s policies; (iv) material breach of your obligations under the
terms of your employment; (v) intentional engagement in any activity which would
constitute a breach of your duty of loyalty or of your obligations under this
letter; (vi) material breach of any material policy of the Company or Company’s
parent that has been communicated to you in writing; (vii) the willful and
continued failure to substantially perform your duties for the Company (other
than as a result of incapacity due to physical or mental illness); or
(viii) willful conduct by you that is demonstrably and materially injurious to
the Company, monetarily or otherwise. An act, or a failure to act, shall not be
deemed “willful” or “intentional” unless it is done, or omitted to be done, by
you in bad faith or without a reasonable belief that your action or omission was
in the best interest of the Company. Failure to meet performance standards or
objectives, by itself, does not constitute “Cause”. In consideration of the
benefits that will be provided to you, you agree that in the event of your
voluntary termination with or without Good Reason (as defined below), you will
provide a notice of at least 30 days prior to your termination date.

RESIGNATION FOR “GOOD REASON” – You may resign for “Good Reason”. In the event
that you resign for Good Reason in accordance with the requirements of this
paragraph and you comply with the Restrictive Covenant Agreement and execute a
standard release provided by the Company within 60 days following your
employment termination date (or any earlier period specified in the release),
you will be entitled to receive the severance benefits described above as if you
had been “terminated without Cause.” For purposes of this letter, “Good Reason”
shall be defined as any of the following without your prior written consent:
(i) the Company fails to comply with any material obligation imposed by this
letter; (ii) any reduction in your base salary, unless all senior executives of
the Company receive a substantially similar reduction in base salary; (iii) the
Company requires you to be based (excluding regular travel responsibilities) at
any office or location more than 75 miles outside of Hoffman Estates, Illinois,
or (iv) a title change and/or significant reduction in responsibilities or
reduction of the appropriate support staff and office facilities. In order to
terminate your employment for Good Reason, you must provide the Company with
(i) at least 30 days prior written notice, specifying in reasonable detail the
circumstances constituting

 

2



--------------------------------------------------------------------------------

Good Reason and (ii) an opportunity to cure such circumstances during the 30 day
period following the Company’s receipt of notice thereof; provided that, in the
event of any such cure, you shall not have the right to terminate employment for
Good Reason; however, if the Company is not seeking to cure, the Company shall
not be obligated to allow you to continue working during such period and may, in
its sole discretion, accelerate such termination of employment to any date
during such period. You must provide any notice of termination for Good Reason
to the Company within 60 days of the date on which the circumstances
constituting Good Reason arise.

VACATION AND PAID TIME OFF – 25 days per year; prorated in your initial year of
hire based on date of hire.

BENEFITS PROGRAMS – You will be eligible to participate in Claire’s U.S.
Benefits program, including medical, HSA, dental, vision, life, and accident
plans, subject to applicable waiting periods. Specific coverages and costs are
outlined in the “Your Benefits Your Way” brochure provided to you. All employee
benefits, including the 401(k) plan described below, are subject to the terms
and conditions of the applicable plan documents and may be amended or terminated
by the Company at any time.

401(K) PLAN – Eligible after 90 days of service.

BUSINESS EXPENSES – You will be entitled to reimbursement of all reasonable
business expenses in accordance with the Company’s policies.

TAXES – The Company has the right to withhold from any amount payable to you
hereunder an amount necessary in order for the Company to satisfy any
withholding tax obligation it may have under applicable law. This letter is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and its corresponding regulations, or an exemption thereunder, and
payments may only be made under this letter upon an event and in a manner
permitted by Section 409A, to the extent applicable. Severance benefits under
this letter are intended to be exempt from Section 409A under the “separation
pay exception,” to the maximum extent applicable. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. Notwithstanding anything in this
letter to the contrary, if required by Section 409A, if you are considered a
“specified employee” for purposes of Section 409A and if payment of any amounts
under this letter is required to be delayed for a period of six months after
separation from service pursuant to Section 409A, payment of such amounts shall
be delayed as required by Section 409A, and the accumulated amounts shall be
paid in a lump sum payment within ten days after the end of the six-month
period. If you die during the postponement period prior to the payment of
benefits, the amounts withheld on account of Section 409A shall be paid to the
personal representative of your estate within 30 days after the date of your
death. All payments to be made upon a termination of employment under this
letter may only be made upon a “separation from service” under Section 409A. For
purposes of Section 409A, the right to a series of installment payments under
this letter shall be treated as a right to a series of separate payments. In no
event may you, directly or indirectly, designate the calendar year of a payment.
All reimbursements and in-kind benefits provided under this letter shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in this letter, (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. Notwithstanding any provision contained herein, in no event
shall the Company be obligated to reimburse you for any additional tax (or
related penalties and interest) you may incur by reason of application of
Section 409A.

AGREEMENT – Acceptance of this position is contingent upon signing the enclosed
Employee Restrictive Covenant and Intellectual Property Assignment Agreement
(the “Restrictive Covenant Agreement”).

 

3



--------------------------------------------------------------------------------

You agree to keep the terms of this offer confidential and not disclose the
terms of this offer to any other parties, except on a need to know basis to
evaluate your decision to accept this offer.

Except as expressly stated in this letter, there are no understandings, written
or oral, relating to your employment. This letter shall serve as the
“Controlling Document” regarding any and all disputes that may arise regarding
the subject matter addressed herein.

Please acknowledge acceptance of the terms stated herein by signing a copy of
this letter and returning it to my attention.

Sincerely,

 

/s/ Steve Sernett      /s/ Scott Huckins      9/2/16

 

Steve Sernett

    

 

                Scott Huckins                 

  

 

        Date        

Vice President and Associate General Counsel        

 

4